                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
WILLIE C. SIMPSON,

                          Plaintiff,
      v.                                                Case No. 19-cv-1221-pp

SGT. WEYCKER, C.O. FRUIBRODTTE,
C.O. GUMM, CAPT. VANLANAN,
CAPT. ELSINGER, SGT. HERT,
SGT. FRIEDEL, SGT. RETLAFF,
C.O. DEIDRICK, SGT. PEOTTER,
SGT. SCHERLIN, C.O. ERNIE,
C.O. KORPITTA, C.O. LUETERMAN,
SGT. YANG, CAPT. CUSHING, and
JOHN DOES,1

                        Defendants.
______________________________________________________________________________

  ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A,
DENYING AS MOOT DEFENDANTS’ MOTION TO SCREEN COMPLAINT AND
  EXTEND TIME TO RESPOND TO AMENDED COMPLAINT (DKT. NO. 19)
______________________________________________________________________________

I.    Procedural History

      Willie C. Simpson, who is confined at Green Bay Correctional Institution

and who is representing himself, filed a complaint under 42 U.S.C. §1983 in

Dane County Circuit Court. Dkt. No. 1 at 1. He sued state officials for: 1)


1
 In the caption of his amended complaint, page 1, the plaintiff named the
Green Bay Correctional Institution, the governor of Wisconsin, the Secretary of
the Department of Corrections and several individual defendants. Dkt. No. 2 at
1. On the second page of the amended complaint, in paragraph 4, he listed
more individual defendants than he listed in the caption but did not list all the
individual defendants against whom he makes allegations in the amended
complaint. Dkt. No. 2 at 2. Because the original complaint now has been
broken into three separate suits, the court has modified the caption of this
case to contain only the names of the defendants against whom the court is
allowing the plaintiff to proceed.
                                        1

           Case 2:19-cv-01221-PP Filed 09/30/20 Page 1 of 14 Document 20
denying him a parole hearing; 2) failing to properly treat him for human

immunodeficiency virus; and 3) interfering with his mail. Id. The defendants

removed the case to the United States District Court for the Western District of

Wisconsin and paid the $400 filing fee. Id. At the time they removed the case,

the defendants also filed a motion to transfer the case to this district—the

United States District Court for the Eastern District of Wisconsin. Id. Chief

Judge James Peterson, the judge to whom the case was assigned in the

Western District, concluded that the plaintiff should have filed three separate

lawsuits—one related to parole, one related to medical treatment and one

related to mail. Id. at 1–2.

      Judge Peterson directed the defendants to choose which of the cases they

wanted to apply the $400 filing fee to and whether they wished to remove the

other two lawsuits (and pay additional filing fees). Id. at 2. The defendants

responded that they wanted to remove all three cases and that they would pay

the additional fees. Id. Judge Peterson told the plaintiff that if the defendants

chose the medical treatment or mail lawsuits, he would have to amend his

complaint. Id. The plaintiff filed an amended complaint naming the officials at

Green Bay Correctional who he alleged were involved in his medical care and

mail claims. Id. Judge Peterson directed the clerk’s office to file the amended

complaint in two new cases, including this one. Id. Shortly thereafter, the

defendants moved to transfer this case to this district. Dkt. No. 5. Judge

Peterson granted that motion and transferred this case, along with the other

case relating to the amended complaint (Case No. 19-cv-1222). Dkt. No. 14.


                                         2

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 2 of 14 Document 20
      The amended complaint contains allegations related to all three lawsuits.

See Dkt. No. 2. The plaintiff divided his claims into three distinct sections,

however, so rather than requiring him to file an amended complaint containing

only one claim, the court will screen “Sec. 2” of the plaintiff’s statement of

claim, which appears on pages nine through twelve of the amended complaint.

(Dkt. No. 2 at 9–12.) The court will not consider the remaining claims (or

defendants) in the amended complaint because they are being pursued in other

lawsuits.

II.   Screening Section 2 of the Amended Complaint (Dkt. No. 2)

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,


                                          3

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 3 of 14 Document 20
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      At the time he filed the complaint, the plaintiff was confined to a

segregation cell twenty-four hours a day. Dkt. No. 2 at 9. All of his outgoing

mail was picked up from his cell and opened by segregation staff, including

Captain Vanlanen, Captain Elsinger, Sergeant Weycker, Sergeant Hert,

Sergeant Friedel, Sergeant Retlaff, Sergeant Peotter, Sergeant Selterlin, C.O.

Gumm, C.O. FruiBrodtte, C.O. Deidrick, C.O. Korpitta, Sergeant Lueterman

and John Doe guards. Id.


                                           4

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 4 of 14 Document 20
      On November 15, 2017, the plaintiff received an “indigent envelope” from

prison administration (a free envelope he could use to send letters to attorneys,

court or family). Id. at 10. The plaintiff wrote a letter to his son’s mother, in

which he talked about misconduct by prison guards, his intent to file a lawsuit

against the Department of Corrections and DOC officials and his concerns that

an inmate was harassing his family and how to address those concerns. Id. On

November 16, 2018, a guard picked up the envelope from the plaintiff’s cell

door on the 200 Wing for screening and mailing. Id. Defendant Sergeant

Weycker returned to the 200 Wing with the envelope in his hand, opened, and

went to the inmate whom the plaintiff believed was harassing his family. Id.

Weycker told that inmate about the letter and allowed the inmate to read it. Id.

He then directed that inmate to write threatening letters to the plaintiff’s family

“to kill them because [the plaintiff was] trying to get a lawsuit to intimidate

[him].” Id. The plaintiff told Weycker the plaintiff would file an inmate

complaint. Id.

      Sometime between November 17 and 18, 2017, C.O. FruiBrodtte

returned the envelope and the letter. Id. FruiBrodtte told the plaintiff the letter

would not be mailed because of its contents and warned him to not file any

complaints against Weycker because staff would screen the mail and the

complaint would go into the garbage. Id. The plaintiff filed a complaint against

Weycker on November 19, 2017 based on Weycker screening, reading and

censoring the plaintiff’s mail and then threatening and intimidating the plaintiff

because of the letter’s contents. Id.


                                          5

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 5 of 14 Document 20
      On November 22, 2017, Jodi Perttu, an inmate complaint examiner,

mailed the plaintiff a response to his complaint. Id. at 11. Perttu instructed the

plaintiff to fill out a more detailed statement and return it within a week so the

allegations could be investigated. Id. On November 26, 2017, the plaintiff

completed the detailed statement and gave it to C.O. Gumm around 8:30 p.m.

during medication pass. Id. Gumm told the plaintiff that he would read the

contents of the statement and throw it in the garbage if it contained anything

about Weycker or any other segregation officer. Id. The plaintiff alleges that

Gumm read the statement and threw it in the garbage to cover up what

Weycker had done. Id. On November 29, 2017, the plaintiff received a rejection

of his complaint; the inmate complaint examiner said he or she did not receive

the detailed statement. Id.

      On July 26, 2018, the plaintiff filed a complaint against Vanlanan,

Elsinger, Hert, Weycker, Friedel, Gumm and FruiBrodtte for “staging an

assault upon me to cover-up C.O. Gumm + C.O. FruiBrodtte sexual

harassment of me.” Id. He also filed a criminal John Doe complaint in Brown

County Circuit Court against prison guards. Id. The plaintiff says that between

October 1, 2018 and January 17, 2019, Gumm, Vanlanan, Cushing, Friedel,

Yang and Scherlin wrote disciplinary reports and put him on security

restrictions in retaliation for the complaints he filed and the John Doe

complaint. Id.

      The plaintiff says that “pursuant to DOC mail screening policy and GBCI

policy” numerous officials—Vanlanen, Elsinger, Weycker, Hert, Friedel, Retlaff,


                                        6

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 6 of 14 Document 20
Gumm, FruiBrodtte, Deidrick, Peotter, Scherlin, Ernie, Korpitta, Lueterman

and John Does—“screened, read and censored [his] inmate complaint alleging”

that segregation staff “stage[d] an assault” on him and blocked the delivery of

his complaint to the inmate complaint examiner. Id. at 12. He alleges that

between July 26, 2018 (when he filed the inmate complaint alleging the sexual

assault) and January 28, 2019, Hert, Friedel, Retlaff, Peotter, Scherlin, Gumm,

FruiBrodtte, Deidrick, Lueterman and Korpitta came to his cell, turned off their

body cameras, intimidated him with threats, woke him out of his sleep and

taunted him in retaliation for the content of his inmate complaints against

segregation guards and the John Doe complaint. Id.

      For relief, the plaintiff asks for an order barring the defendants from

“screening, reading, censoring and obstructing” his and other inmates’

outgoing mail to courts, attorneys and family. Id. at 16. He also asks the court

to bar physical or indirect contact between him and the defendants and to

order him transferred to another institution so there will be no future

retaliation. Id. Finally, he seeks money damages. Id. at 17.

      C.     Analysis

      Section 2 of the amended complaint describes two incidents of

interference with the plaintiff’s mail and retaliation.

      The first set of allegations involves the November 2017 incident in which

Weycker allegedly opened the plaintiff’s letter to his son’s mother, read it,

shared it with another inmate and told that inmate to write threatening letters

to the plaintiff’s family. The allegations include the plaintiff’s claims that


                                          7

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 7 of 14 Document 20
FruiBrodtte returned the letter to him and warned him not to make any

complaints against Weycker, the plaintiff filing a grievance against Weycker,

ICE Perttu asking the plaintiff for a more specific statement of facts about the

incident, the plaintiff writing the more specific statement about the incident

and giving it to Gumm, Gumm reading and throwing away the statement and

the rejection of the plaintiff’s complaint by the ICE because the ICE never got

the more detailed statement.

      The second set of allegations involves the reaction of various members of

the prison staff to the plaintiff’s July 26, 2018 grievance (and filing of a John

Doe complaint) alleging that seven corrections staff members staged an assault

on him to cover up the sexual misconduct committed by two of them. The

plaintiff says that Gumm, Vanlanan, Cushing, Friedel, Yang and Scherlin

retaliated against him for filing the grievance and complaint by writing

disciplinary reports and putting him on security restrictions. He alleges that

Vanlanen, Elsinger, Weycker, Hert, Friedel, Retlaff, Gumm, FruiBrodtte,

Deidrick, Peotter, Scherlin, Ernie, Korpitta, Lueterman and John Does read the

complaint and blocked its delivery to the complaint examiner. And he alleges

that Hert, Friedel, Retlaff, Peotter, Scherlin, Gumm, FruiBrodtte, Deidrick,

Lueterman and Korpitta threatened him, harassed him by waking him during

the night and taunted him in retaliation for filing the grievance and complaint.

      The plaintiff’s allegation that Weycker and FruiBrodtte interfered with his

ability to send mail implicates the First Amendment. “Inmates have a First

Amendment right both to send and receive mail, Rowe v. Shake, 196 F.3d 778,


                                         8

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 8 of 14 Document 20
782 (7th Cir. 1999), but that right does not preclude prison officials from

examining mail to ensure that it does not contain contraband, Wolff v.

McDonnell, 418 U.S. 539, 576 . . . (1974); Rowe, 196 F.3d at 782.” Kaufman v.

McCaughtry, 419 F.3d 678, 685 (7th Cir. 2005)). To state a cause of action for

interference with his mail under the First Amendment, a prisoner must “allege[]

a continuing pattern or repeated occurrences of such conduct.” Harmon v.

Walton, No. 15-cv-1351-MJR, 2016 WL 5243005, at *2 (S.D. Ill. Sept. 22, 2016)

(citing Zimmerman v. Tribble, 226 F.3d 568, 572 (2000); Sizemore v. Williford,

829 F.2d 608, 609 (7th Cir. 1987)). There are special concerns related to

content-based restrictions on a prisoner’s exercise of his First Amendment

rights. Id. at *3 (citing Rowe, 196 F.3d 782).

      While it appears that the plaintiff has identified only one incidence of

interference with his mail (and not a continuing pattern), he alleges that the

interference was content-based—Weycker and FruiBrodtte violated his privacy

and refused to let him send mail based on its content. At this early stage, the

court will allow the plaintiff to proceed on a First Amendment interference-

with-mail claim against Weycker and FruiBrodtte.

      The plaintiff alleges that FruiBrodtte and Gumm interefered with (or

blocked) his ability to file an inmate grievance about Weycker’s actions with the

plaintiff’s letter. He also alleges that Vanlanen, Elsinger, Weycker, Hert, Friedel,

Retlaff, Gumm, FruiBrodtte, Deidrick, Peotter, Scherlin, Ernie, Korpitta,

Lueterman and John Does prevented him from presenting his grievance about

the assault to the complaint examiner. “Prison grievance procedures are not


                                         9

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 9 of 14 Document 20
mandated by the First Amendment and do not by their very existence create

interests protected by the Due Process Clause.” Owens v. Hinsley, 635 F.3d

950, 953 (7th Cir. 2011) (citing George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007); Grieveson v. Anderson, 538 F.3d 763, 772 & n.3 (7th Cir. 2008);

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). A prisoner’s claim

that someone interfered with his ability to file grievances, however, can state a

claim for denial of access to courts, if the prisoner can show that by preventing

him from filing grievances, the prison official prevented from exhausting his

administrative remedies, a prerequisite to a federal §1983 claim. See, e.g.,

Jacobs v. Gerber, 403 F. App’x 67, 69 (7th Cir. 2010) (citing Lewis v. Casey,

518 U.S. 343, 352-53 (1996); Pratt v. Tarr, 464 F.3d 730, 732 (7th Cir. 2006);

Lehn v. Holmes, 364 F.3d 862, 868 (7th Cir. 2004).

      At this early stage, it is not clear whether the staff members’ alleged

blocking of the plaintiff’s grievances will interfere with his access to the courts.

The court will allow the plaintiff to proceed on an access-to-courts claim

against FruiBrodtte, Gumm, Vanlanen, Elsinger, Weycker, Hert, Friedel,

Retlaff, Gumm, FruiBrodtte, Deidrick, Peotter, Scherlin, Ernie, Korpitta,

Lueterman and John Does.2




2
 After the named defendants have answered or otherwise responded to the
complaint and the court has issued a scheduling order, the plaintiff may use
discovery to ask the named defendants for information to help him identify the
Doe defendants. Once he finds out the real names of the Doe defendants, he
may file a motion to amend the complaint, asking to substitute the real names
of the Doe defendants for the “Doe” placeholder.
                                         10

       Case 2:19-cv-01221-PP Filed 09/30/20 Page 10 of 14 Document 20
      Finally, the plaintiff’s allegations that various officers retaliated against

him for filing grievances and complaints (or trying to) implicates the First

Amendment.

      To prevail on a First Amendment retaliation claim, a plaintiff must
      establish three elements. First, he must show he engaged in
      protected First Amendment activity. Second, he must show an
      adverse action was taken against him. Third, he must show his
      protected conduct was at least a motivating factor of the adverse
      action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir. 2020).

      “Grieving about prison conditions is protected First Amendment

activity[.]” Antoine v. Ramos, 497 F. App’x 631, 634 (7th Cir. 2012) (citing

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012)). When the plaintiff tried to

file a complaint about Weycker opening, reading and sharing his letter to his

son’s mother, or about the alleged staged assault, he was engaging in protected

First Amendment activity. He has alleged that the defendants took adverse

actions against him—he says that they filed disciplinary reports against him,

had restrictions placed on him, threatened him, woke him at night and taunted

him. Finally, he has alleged that the officers did these things because he tried

to file a grievance and did file a John Doe complaint about the alleged assault.

The court will allow the plaintiff to proceed on a First Amendment retaliation

claim against Gumm, Vanlanan, Cushing, Yang, Scherlin, Hert, Friedel, Retlaff,

Peotter, FruiBrodtte, Deidrick, Lueterman and Korpitta.




                                         11

       Case 2:19-cv-01221-PP Filed 09/30/20 Page 11 of 14 Document 20
III.   Motion for Screening Order and Extension of Time to Respond
       (Dkt. No. 19)
       Two weeks after Judge Peterson granted the defendants’ motion to

transfer this case to the Eastern District, the defendants filed a motion asking

the court to screen the complaint and to give the defendants thirty days from

the date of the screening order to respond. Dkt. No. 19. The court was not able

to screen the complaint as quickly as it would have liked, but it has done so.

The defendants had no need to ask for time to respond—under the

Memorandum of Understanding between this court and the Wisconsin

Department of Justice, the defendants will have sixty days to answer or

otherwise respond. If the defendants find they need additional time to respond

once they’ve been served with the amended complaint, they need only ask. The

court will deny the motion as moot.

IV.    Conclusion
       The court DENIES AS MOOT the defendant’s motion for a screening

order and an extension of time to respond to the complaint. Dkt. No. 19.

       The court ORDERS that in this case, the plaintiff may proceed against

defendants Weycker, FruiBrodtte, Gumm, Vanlanan, Elsinger, Hert, Friedel,

Retlaff, Deidrick, Peotter, Scherlin, Ernie, Korpitta, Lueterman, Yang, Cushing

and John Does on the claims raised in Sec. 2 of the amended complaint.

Because Sec. 2 makes no allegations against Green Bay Correctional

Institution, Tony Evers, Kevin A. Carr, Jean Lutsey, Sue Peters or Capt.

Bauman, the court ORDERS that those defendants are DISMISSED from this

lawsuit.

                                       12

        Case 2:19-cv-01221-PP Filed 09/30/20 Page 12 of 14 Document 20
       Under an informal service agreement between the Wisconsin

Department of Justice and this court, a copy of the complaint and this order

have been electronically transmitted to the Wisconsin Department of Justice

for service on defendants Weycker, FruiBrodtte, Gumm, Vanlanan, Elsinger,

Hert, Friedel, Retlaff, Deidrick, Peotter, Scherlin, Ernie, Korpitta, Lueterman,

Yang and Cushing. Under the informal service agreement, the court ORDERS

those defendants to file a responsive pleading to the complaint within 60 days.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions3 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.


3 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         13

       Case 2:19-cv-01221-PP Filed 09/30/20 Page 13 of 14 Document 20
      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. In addition, the parties

must notify the Clerk of Court of any change of address. The plaintiff is

reminded that it is his responsibility to promptly notify the court if he is

released from custody or transferred to a different institution. The plaintiff’s

failure to keep the court advised of his whereabouts may result in the court

dismissing this case without further notice.

      Dated in Milwaukee, Wisconsin, this 30th day of September, 2020.
                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        14

       Case 2:19-cv-01221-PP Filed 09/30/20 Page 14 of 14 Document 20
